DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In Examiner’s own words:
	Claim 1 requires, at minimum: During binder jetting type 3d printing, a removable support binder (“second binding agent”) is printed. The support binder is polymerized during the printing process. After printing the article, the polymerized support binder (“polymer layer”) is removed. A generic binder (“first binding agent”) is also printed at least once.
Response to Arguments
	Applicant's arguments have been fully considered.
35 USC 103
	Issue: Knopf US 20200062877 A1
	Applicant: Argues that Knopf does not use multiple separate solutions, and when Knopf discloses the use of multiple binding agents they are part of a single solution.
	Examiner agrees that Knopf as previously applied does not render the newly amended claim obvious. However, examiner does not agree with Applicant’s characterization of Knopf. While Knopf teaches that at various locations, the use of multiple binding agents as part of mixtures and combinations of binding agents. Knopf does not disclose whether these mixtures and combinations are provided individually or 
	Similarly, at P0024 Knopf states that “it is possible to burn out one or more of cured polymer binders and firing the resulting powder - rich composites to fuse particles and form solid materials”. Thus, Knopf generally admits that multiple binders may be used, but is silent regarding whether the multiple binders are part of a mixture or separately applied as required by claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knopf (US 20200062877 A1) and further in view of Constantinou (US 20180345576 A1).
	In reference to claim 1, Knopf discloses a method for manufacturing a three-dimensional article (Claim 27 and “3-D printing …the printing step of the method includes jetting the curable formulation into one or more powders such as sand, polymer powders” [P0192]), the method comprising: 
a. depositing a powder on a build plate to form a powder bed (P0192, as quoted above); 
b. printing, on the powder bed, 
(i) a first solution of a first binding agent at a first location on the powder bed; (ii) a second solution of a second binding agent at a second location on the powder bed ; or, (iii) both a first solution of a first binding agent at a first location on the powder bed; and a second solution of a second binding agent at a second location on the powder bed (“one or more electron-poor monomers; optionally one or more electron-rich monomers” [Claim 1 and 8])
c. exposing (i) the printed first binding agent to a stimulus to form a polymer layer (ii) the printed second binding agent to a stimulus to form a polymer layer;  or (iii) both the the printed first binding agent, and the printed second binding agent to a stimulus to form a polymer layer (“the curing step includes exposure of the curable formulation to ultraviolet light “ [Claim 28])

e. removing a polymer layer formed by the exposure of the second binding agent to the stimulus (“the curable formulations disclosed herein once cured exhibit solvent soluble behavior” [P0200] and “cured around powder particles and then removed “ [P0024]. Cured means that a polymer layers has formed. Removing a polymer layer meets the claim.); 
wherein … the second binding agents agent are each printed at least once (the term “additive printing” as used in Claim 21 and “3-D printing” at P0192 implies this)
Knopf further discloses that multiple binding agents may be used to achieve different properties (P0024 and P0098) but does not specifically disclose how the binding agents are applied and is silent regarding whether they are applied separately or dissolved together with the second binding agent.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, binder jetting, Constantinou discloses a similar method (e.g., “additive manufacturing methods … comprise selectively depositing a binding material” [Abstract]) and teaches “wherein the first binding material comprises a solvent; wherein the second binding material comprises a dissolvable binding thermoplastic elastomer material; and wherein the curing comprises removing the solvent and solidifying the dissolvable binding thermoplastic elastomer material on at least a portion of the defining surfaces of the arranged foam particles; thereby affixing at least a portion of the arranged plurality of foam particles to each other or to uncoated foam particles in the 
Constantinou also discloses that “the first binding material and second binding material are deposited sequentially” (P0418). Thus, they must be separate mixtures.
Since Knopf generally suggests using multiple binders to achieve different properties and Constantinou specifically discloses that a first and second binder can be applied from separate mixtures to achieve this. Thus, the combination would be achievable by applying separate first and second binding agents in Knopf.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents agent are each printed at least once.
A person having ordinary skill in the art would have been specifically motivated to modify Knopf such that the first and second binding agents agent are each printed at least once in order to form regions having different properties; and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	In reference to claim 2, 4-5, 10-11, 13, and 19, Knopf discloses the method as in claim 1. Knopf discloses the same acts and compositions as claimed and must therefore result in the claimed outcomes else an additional essential limitation would be missing from the claims that would result in the claimed outcome or property.
In reference to claim 3, Knopf discloses the method as in claim 1.
	Knopf does not disclose wherein the first and second binding agents are applied to the powder bed simultaneously. However, from among the limited number of options (simultaneous or separate), it would be obvious to apply them simultaneously in order to increase print speed.
	Furthermore, Constantinou disclose that “the first binding material and second binding material are deposited simultaneously”. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the first and second binding agents are applied to the powder bed simultaneously in order to increase printing speed; combine prior art elements according to known methods to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (e.g., sequential or simultaneously).
In reference to claim 6, Knopf discloses the method as in claim 1 wherein the removing the second binding agent comprises exposing the second agent to a removal stimulus (“curable formulations may be solvent soluble or solvent degradable polymers”).
In reference to claim 7, Knopf discloses the method as in claim 5 wherein the removal stimulus is selected from the group consisting of light, heat, acid, base, mechanical force, solvent, and enzymatic digestion (“curable formulations may be solvent soluble or solvent degradable polymers”)..
In reference to claim 8, Knopf discloses the method as in claim 1 wherein the powder is selected from the group consisting of prepolymers, polymers, ceramics, metals, and plastics  (“3-D printing …the printing step of the method includes jetting the curable formulation into one or more powders such as sand, polymer powders” [P0192]).
In reference to claim 9, Knopf discloses the method as in claim 1 wherein the first binding agent is selected from the group consisting of prepolymers, polymers, copolymers, block copolymers, and plastics (See Claim 1 and 8).
In reference to claim 12, Knopf discloses the method as in claim 1 wherein the second binding agent is a wax or solution thereof (“Polyethylene Glycol” [P0092]. as evidenced by the fact that Polyethylene Glycol is sold commercially by Dow Chemical as CARBOWAX™).
In reference to claim 14, Knopf discloses the method as in claim 1 wherein the second binding agent is a block copolymer or solution thereof (“curable formulations may form a two-part or higher-part curable system that afford block copolymers” [P0023]).
In reference to claim 15, Knopf discloses the method as in claim 1 wherein the second binding agent is a polycarbonate or solution thereof (“dicarbonates” [P0062]).
In reference to claim 16, Knopf discloses the method as in claim 1 wherein the second binding agent is a poly(vinylsulfone) or solution thereof (“aromatic ring can be substituted at one or more ring positions with such substituents as, for example, …, sulfonyl” [P0029])
In reference to claim 17, Knopf discloses the method as in claim 1 wherein the second binding agent is a polycarbamate or solution thereof (“2-carboxyethylacrylate” [P0094]).
In reference to claim 18, Knopf discloses the method as in claim 1 wherein second binding agent is polyphthalaldehyde or solution thereof (“polyfunctional aldehydes” [P0158]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.R.K./Examiner, Art Unit 1744         

/MARC C HOWELL/Primary Examiner, Art Unit 1774